Case: 12-16314    Date Filed: 06/19/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16314
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:10-cr-00005-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ANTONIO GRIFFIN,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (June 19, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      C. Michael Johnson, appointed counsel for Antonio Griffin in this appeal,

has moved to withdraw from further representation of the appellant and filed a
              Case: 12-16314    Date Filed: 06/19/2013   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merits of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Griffin’s convictions and sentences are

AFFIRMED.




                                         2